Citation Nr: 1714285	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include osteoarthritis.

2.  Entitlement to service connection for a left knee disorder, to include osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to March 1955.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for bilateral knee disorders.

The issue of entitlement to service connection for a skin disorder will be addressed in a separate Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disorder, to include osteoarthritis, did not manifest during service, did not manifest within one year from separation from service, and is not related to service.

2.  The Veteran's left knee disorder, to include osteoarthritis, did not manifest during service, did not manifest within one year from separation from service, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2016).

2.  The criteria for service connection for a left knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, VA's duty to notify was collectively satisfied by letters in November 2010 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA medical records and identified private treatment records have been obtained.

The Board notes that a December 2010 memorandum determined that the Veteran's service treatment records (STRs) are unavailable for review, and a request for information response stated that the Veteran's record was fire-related.  In such cases where records are unobtainable, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These alternative forms of evidence may also include statements from service medical personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom a veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  See M 21-1 MR, III.iii.2.E.27.  This notice was provided to the Veteran in December 2010.

Also, the Veteran was provided a VA examination of the knees in May 2013.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As the disorder at issue, arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


III. Background and Analysis

The Veteran in this case asserts that he injured both of his knees playing football during service.  In his VA Form 9, he stated that he was told that his knees were bruised and had to be bandaged; that he had to wear braces and bandages while working on the air strip in Korea; and that his military occupation specialty (MOS) as an engineer required him to always be bending, stooping, and walking such that his knees would get very painful.

As indicated, the Veteran's STRs are largely unavailable.  The only in-service medical evidence in the record is a report of medical examination, which the RO, in the August 2013 Statement of the Case, clarified was his March 1955 separation examination report.  The examiner found the Veteran to have normal clinical evaluations for the lower extremities at separation.

The earliest evidence of any knee complaints is a July 1989 private treatment record, which revealed limitation of motion and effusion in the knee.  The Veteran complained of a painful left knee, and reported a history of gouty joints.  In March 1990, he continued to complain of and seek treatment for left knee swelling and pain, at which time he also began complaining of right knee pain.

There are no other treatment records until February 2010.  Private treatment records from February 2010 and January 2011 reflect complaints of gout in the left knee; left knee effusion, tenderness, and increased warmth to palpation; and assessment of gout, unspecified.  In December 2010, x-rays revealed degenerative changes and significant joint space narrowing, and the Veteran was assessed with degenerative joint disease (DJD) of the left knee.

A February 2013 VA treatment record reflects an assessment of osteoarthritis and an August 2012 left knee total knee arthroplasty.
A May 2013 VA examination report indicates review of the claims file and reflects a diagnosis of bilateral osteoarthritis.  The examiner also noted total knee joint replacements of the right knee in 2008 and of the left knee in 2012, with resulting intermediate degrees of residuals of weakness, pain, or limitation of motion bilaterally.  The Veteran reported an onset of knee problems in 1953 to 1954 related to unspecified football injuries and reported intermittent knee pain ever since.  Based on the claims file, an in-person examination, and the Veteran's reports of both past and current symptoms, the examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by active duty service.

VA treatment records from May 2013 to June 2015 reflect that the Veteran continued to complain of bilateral knee pain, with the pain in the left knee being greater than in the right.  An April 2015 record reflects that the Veteran stated that he had always had problems with his knees since his surgery, and he was assessed with acute gouty arthritis and bilateral DJD and osteoarthritis of the knees status/post replacement.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee disorders.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, as he is diagnosed with osteoarthritis in both knees.  See 38 C.F.R. § 3.303(a).

Although the Veteran's STRs are largely unavailable, the Board finds the Veteran competent to report having injured his knees during service and having experienced knee pain during service.  Nonetheless, his STR does document a normal clinical evaluation of the knees at separation.  Because the separation examination report was recorded contemporaneous to service, it is likely accurate in reflecting the Veteran's physical state at service separation.

Thus to the extent that the Veteran recently asserts that he had chronic knee symptoms in service, his service separation findings contradict such lay evidence.  Because the available STRs show that the knees were evaluated and determined to be normal at service separation, the Board finds that the weight of the evidence is against a finding of chronic symptoms of knee arthritis during active service.

The weight of the evidence is also against a finding that symptoms of knee arthritis were continuously manifested since service, to include to a compensable degree within the first post-service year.  As indicated, the earliest evidence of any knee complaints is a July 1989 private treatment note, which is dated more than 30 years after service separation.  At that time, the Veteran's private primary care physician notes made no mention of the Veteran's knee symptoms having been experienced since service.  Rather, the treatment notes indicated the presence of gouty arthritis in the left knee, as opposed to arthritis due to injury.  Moreover, the first diagnosis of knee osteoarthritis based on x-ray evidence was not shown in the record until December 2010, approximately 55 years after separation from service.  The Board thus concludes that the record does not contain any competent evidence of chronic knee symptoms in service or a showing of bilateral knee arthritis to any degree within one year following separation from service.  

The Board observes further that the Veteran filed a VA compensation claim for heart and stroke disabilities in 1996, but made no mention of any disability of the knee.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a knee disability, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain chronic symptoms of a knee disability in service, or the lack of knee symptomatology at the time he filed the claim, or both.

In addition, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between the current bilateral knee disability and service.  The Veteran underwent a VA examination in May 2013; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that it is less likely than not that the bilateral knee disability is related to service.

The Board finds this 2013 VA examination report to be highly probative with respect to service connection for a bilateral knee disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given. See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The only evidence in support of the claim is the lay evidence of the Veteran.  While the Veteran is competent to describe current observable knee symptoms or an in-service knee injuries or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as bilateral knee arthritis and its relationship to service, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board reiterates that his more recent lay assertions made in the context of the current disability claim are outweighed by the other, more contemporaneous evidence of record, both at service separation and thereafter.  See Charles v. Principi, 16 Vet. App. 370 (2002).  That evidence includes the separation examination report, which shows normal clinical evaluations of the knees; and the lack of documentation of reports or treatment for the knees until 1989, about 34 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Thus, even with the heightened duty to assist and an increased obligation to consider the benefit-of-the-doubt doctrine, the preponderance of the evidence is against a finding of service connection for a bilateral knee disorder.  The claims must therefore be denied.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disorder, to include osteoarthritis, is denied.

Entitlement to service connection for a left knee disorder, to include osteoarthritis, is denied.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


